Milonas, J. (dissenting).
I would reverse the conviction. In my opinion, the physical evidence should have been suppressed.
This is an appeal from a judgment, entered August 5, 1980, in the Supreme Court, New York County (Fitzer, J., at the pretrial hearing; Haft, J., at plea and sentencing), convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the fourth degree and attempted criminal possession of a weapon in *351the third degree, for which he was sentenced as a predicate felon to concurrent prison terms of from two to four years and from one and one-half to three years respectively. Defendant is currently incarcerated pursuant to these sentences.
Defendant’s conviction arose out of an incident which occurred on the afternoon of March 22, 1979. Four New York City police officers, two of whom testified at the suppression hearing, were in uniform and on radio motor patrol with the 28th Precinct drug task force in an area designated as narcotics prone. At approximately 3:45 p.m., the officers approached the corner of 116th Street and St. Nicholas Avenue. A crowd of approximately 15 persons, including defendant, had gathered there. Defendant was purportedly in the company of another male who, according to the testimony of Officer Smith, one of the policemen, was someone who regularly frequented that location. In addition, the officers had previously dispersed similar crowds which had assembled on this particular corner.
Although there was no sign of any suspicious activity, such as the transfer of items between individuals, nor was any distinguishable conversation overheard, the people congregating on the street were commanded to move on. Officer Smith stated that this direction was specifically conveyed to the defendant and the person with him. The police then continued their patrol, returning some 20 minutes later. The defendant, his friend, and a number of others had remained on the scene. Officer Smith again told the crowd to leave and informed them that if they were still there when he got back, they should be able to produce some identification showing that they lived in the vicinity. However, when the officers made a third visit to the spot less than an hour later, the defendant and his companion were on the same corner. There were then about 10 or 11 persons on the sidewalk. Officer Smith admitted on cross-examination that while pedestrians had to walk around the group, no one was being pushed into the street.
The four officers exited their car and called defendant and the other man over to a fence, demanding identification. Defendant’s friend reached into his back pants pocket and handed over a wallet containing identification with his *352picture on it. When defendant attempted to put his hand into the pocket of his blue zipper jacket, Officer Smith claimed to observe a discernable lump, as he described it. Despite the fact that the defendant’s motion constituted a normal manner of reaching into a pocket, and the “lump” had no outline and, according to the officer, could have been a wallet, Officer Smith immediately grabbed the defendant’s hand and jacket. The object in question was solid to the touch, and Officer Smith shouted to a fellow officer that the defendant had a gun in his possession. The defendant was ordered to remove his hand from his pocket, which he did, and Officer Smith pulled out a loaded pistol.
After the defendant was placed under arrest, he was taken to the station house where a search ensued. Seventeen glassine envelopes containing a white powder, subsequently determined to be heroin, were discovered in a brown bag in his right-hand jacket pocket. At the conclusion of the pretrial hearing, the court denied the motion to suppress both the weapon and the drugs. On appeal, the defendant contends that the police officers lacked authority to stop him, and in the absence of reasonable suspicion that the bulge was a gun, to seize him.
In People v Cantor (36 NY2d 106, 111) the Court of Appeals held that whenever “an individual is physically or constructively detained by virtue of a significant interruption of his liberty of movement as a result of police action, that individual has been seized within the meaning of the Fourth Amendment”. Moreover, a person may not be stopped in a public place unless a police officer has reasonable suspicion to believe that such person is committing, has committed or is about to commit a crime. While the court recognized the common-law right of the police to make investigative inquiries, it noted (p 113) that “this authority does not give the police a license to violate the Constitution”.
According to the court, a police officer should, after a valid stop, demand an explanation of the suspect’s conduct. A search is warranted only if the officer reasonably suspects that he is in danger of physical harm. (People v Sanchez, 38 NY2d 72.) In that case, the court declared that suppression should have been granted, since the officer did *353not testify that he considered himself to be in danger nor did he assert that the “hard object” which he éncountered upon accidentally touching the defendant was or felt like a weapon. Similarly, in People v Bernard (41 NY2d 759), the court stated that where the defendant had done nothing wrong, and the officer’s testimony did not contain any suggestion that he was apprehensive for his safety, the police officer had not acted reasonably when he reached into the defendant’s pocket and removed a revolver. The defendant there had been standing nervously behind a pimp in a slouched position, his hands in his coat pockets which he proceeded to remove very slowly upon being requested to do so, and a heavy object not indicative of a revolver, slipped against the material of his pocket. See, also, People v Williams (79 AD2d 147, 151), wherein the court held that “a mere bulge or heavy object in a pocket does not impel a reasonable conclusion that the person is armed.”
Distinguishable from this line of cases are those in which the officer involved saw a bulge which had “the configuration of a handgun” (People v Goings, 41 NY2d 759, 762), or the complete outline of a revolver (People v Prochilo, 41 NY2d 759), or a bulge at the waistband (a waistband bulge being deemed by the court to be a tell-tale sign of a weapon), coupled with the defendant’s having conspicuously crossed to the opposite side of the street at the approach of the police, and it was after midnight in an area known for its high incidence of drug dealing (People v De Bour, 40 NY2d 210). Thus suppression is not appropriate where there is reasonable suspicion to conclude that the person being stopped is armed or, as in People v Samuels (50 NY2d 1035, cert den 449 US 984) and People v Rivera (78 AD2d 327) the totality of the circumstances are such as to provide support for the police intrusion.
None of the factors justifying the “seizure” of defendant are present in the instant case. “[Ijnnocuous behavior alone will not generate a founded or reasonable suspicion that a crime is at hand.” (People v De Bour, supra, at p 216.) The defendant was not engaged in any suspicious conduct. He was merely standing on a street corner, along with a group of other people. While the area may have been *354characterized as being one with a high incidence of drug-related activity, it was in the middle of the afternoon and the officers did not observe any passing of glassine envelopes between members of the group, or anything else of that nature. The fact that defendant appeared to be in the company of someone who had previously been seen to hang out on that particular corner is hardly a sufficient cause to single out the defendant from among all the other persons who likewise twice refused a police command to move on. Further, it is dnubtful whether the police effort to disperse the crowd was, under the circumstances, warranted since the testimony at the hearing does not indicate that pedestrian traffic was even being blocked (people simply had to walk around the group). But assuming that the police behaved properly up to that point, and assuming also that they were justified in specifically selecting the defendant out from among the larger assemblage, an undefined lump or bulge in a pocket, which could have been a wallet, is, by itself, hardly an adequate basis for the police to have grabbed the defendant, who was doing nothing more than reaching toward his pocket in response to the police demand for identification.
In fact, Officer Smith acknowledged that the real motivation behind his action was “because I’m not used to a man going into a jacket pocket for a wallet. They always go to a hip pocket for a wallet.” Thus, the police conduct at issue here rests on the highly dubious proposition that wallets are normally kept in rear pockets, rather than in jacket pockets, and, therefore, the officers could reasonably suspect that they were in physical danger. In view of the complete lack of any legal authority to support such a premise, it would be contrary to all statutory and constitutional requirements for this court to uphold a stop and frisk predicated on the notion that police officers may, in effect, reasonably conclude that they are in physical danger whenever they subjectively feel themselves to be in such peril.
Consequently, the police conduct in seizing and frisking the defendant was not proper, and the motion to suppress the physical evidence should have been granted.
*355Kupferman, J. P., and Bloom, J., concur with Lupiano, J.; Fein and Milonas, JJ., dissent in an opinion by Milo-NAS, J.
Judgment, Supreme Court, New York County, rendered on August 5, 1980, affirmed.